UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-22335) Evermore Funds Trust (Exact name of registrant as specified in charter) 89 Summit Avenue Summit, New Jersey 07901 (Address of principal executive offices) (Zip code) Eric LeGoff 89 Summit Ave, 3rd Floor Summit, New Jersey 07901 (Name and address of agent for service) (866) 383-7667 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2013 Item 1. Reports to Stockholders. Semi-Annual Report June 30, 2013 Evermore Global Value Fund Evermore Global Value Fund Elements of Our Active Value Investment Approach At Evermore Global Advisors, we employ an active value approach to investing.We seek to leverage our deep operating and investing experience and extensive global relationships to identify and invest in companies around the world that have compelling valuations and are undergoing strategic changes which we believe will unlock value. Seeking to Generate Value . •● Catalyst-Driven Investing.We do more than pick cheap stocks and hope for their prices to rise.We invest in companies where a series of catalysts exist to unlock value.The catalysts we look for reflect strategic changes in the company’s management, operations or financial structure that are already underway.They are not broadly recognized, but they are likely to have a significant impact on a stock’s performance over time. Supporting Our Active Value Orientation . •● Original Fact-Based Research.We do not rely on brokerage reports to research companies.We conduct our own, original fact-based research to validate management’s stated objectives and identify catalysts to unlock value.We also perform detailed business segment analysis on each company we research. •● Business Operating Experience.Our senior team has hands-on business operating experience; including starting and managing businesses, sitting on company boards, and assisting management of multi-national corporations restructure their businesses.We rely on this experience to better evaluate investment opportunities. •● A Global Network of Strategic Relationships.Over the past 20 years, our investment team has developed an extensive global network of strategic relationships, including individuals and families that control businesses, corporate board members, corporate management, regional brokerage firms, press contacts, etc.We leverage these relationships to help generate and better evaluate investment opportunities. •● Taking a Private Equity Approach to Public Equity Investing.When we are interested in an investment opportunity, we get to know the management team of the company, study the company’s business model, evaluate the competitive and regulatory environment, and test and crosscheck everything the management team tells us against our own experience. •● Always Active, Sometimes Activist.We are always engaged with the companies in which we invest to ensure management teams follow through on their commitments to change.On limited occasions, when we are not satisfied with the efforts of management, we may play an activist role working with other shareholders to facilitate change. 1 Evermore Global Value Fund Executing Our Approach . •● Targeting Complex Investment Opportunities.We love looking at holding companies and conglomerates that are often under-researched and/or misunderstood. •● Investing Across the Capital Structure.We evaluate all parts of a company’s capital structure to determine where the best risk-adjusted return potential exists.At times, we may invest in multiple parts of a company’s capital structure (e.g., investing in both a company’s debt and equity). •● Investing in Special Situations including Merger Arbitrage and Distressed Companies.We look to take advantage of announced merger and acquisition deals where an attractive spread exists between the market price and the announced deal price for the target company.We also look for opportunities in distressed companies that have filed or may file for bankruptcy, or are involved in reorganizations or financial restructurings. •● Exploiting Short Selling Opportunities.We will seek to take advantage of short selling opportunities to address currency, security, sector and market risk. •● Tactically Managing Cash Levels.We are not afraid to hold significant cash positions when it makes sense for the portfolios. 2 Evermore Global Value Fund A Letter from the Portfolio Manager Dear Shareholder: David Marcus Portfolio Manager For the semi-annual period ending June 30, 2013, Class I shares of the Evermore Global Value Fund (the “Fund”) were up 10.12%.The MSCI All-Country World Index was up 6.05% over the same period. With our focus on catalyst-driven special situations investments, the investment performance we generate is unlikely to be correlated to broader stock market returns. While I am pleased that our long-term investors’ patience has begun to be rewarded these last 6 months, I am most excited about the continued opportunity we see before us and am extremely confident in the long-term return potential of our portfolio. Although European markets once again experienced turmoil in the first quarter that was largely fueled by events such as the debacle in Cyprus and a rise in unemployment and political scandals in Spain and Italy, the second quarter brought some calm to the region.A visit to Europe in May cemented in my mind what I have been hinting at for some time – the European recession has not only begun to wane, but we are finally seeing signs of real, albeit gradual, economic recovery in what has been a very difficult investment environment for more than 3 years.The undercurrents of this European macroeconomic turnaround include: •● Productive Government and Central Bank actions, including the backstopping of sovereign debt obligations, a reduction in interest rates, easing of currency pressures and earnest talk about growth initiatives •● A reduction in austerity measures with a new focus on growth measures •● An increase in corporate profits as growth in demand from developed markets like the U.S., U.K., Japan and Nordic region more than offsets weakening in exports to China and other emerging markets •● A decline in unemployment rates Although our European special situations investments are not necessarily driven by the macro, they too are seeing pockets of an incremental pickup in their own businesses. We have owned these businesses as they have undergone cost cutting measures, restructurings, management changes, and other forms of corporate activity.Now, having shrunk their cost basis, any incremental sales growth can have an explosive impact on their earnings. Of course, there always are stops and starts along the way to recovery, and more could still yet arise.For instance, Greece could still come back to haunt the EU and labor strikes that occurred in France last year could spread across the continent.These are 3 known unknowns that could adversely affect the market, but they are not strong enough to change our view that the momentum has shifted. We also started increasing the Fund’s exposure to special situations investments in the Asian region.Since the inception of the Fund, we have generally avoided investments in Japanese companies based on our belief that this market is rife with “value traps,” as Japanese companies have lacked the necessary catalysts for value creation.However, under the direction of Prime Minister Shinzo Abe, I believe we are in the early stages of dramatic changes that should begin to benefit investors in Japanese special situations.We are starting to hear companies for the first time speak of meaningful restructuring plans.If this talk is followed by real transformative actions, we believe investors can reap substantial rewards by owning the right companies.As such, we initiated two new Japanese positions in the second quarter – Sony Corp. and Universal Entertainment Corp.In addition, we initiated positions in Singapore’s K1 Ventures and Genting Hong Kong Limited.Below please find investment summaries on Sony Corp. and Universal Entertainment Group. Sony Corp. Sony Corp. is the large Japanese conglomerate that I thought I’d never have a reason to own.In addition to making televisions and other electronics, the company owns a host of media businesses including TV show production, music and entertainment assets.Sony is similar to another recent investment of ours, Vivendi, in that the company has been, in our analysis, a disappointment as a steady erosion of shareholder value has followed real losses and weak management’s attempts to run the business.And so, the once premier electronics equipment manufacturer has in our view become a value investment as a too-large behemoth in need of a clean-up. Like Vivendi, Sony is undergoing strategic changes at the hands of new management.The new CEO, Kazuo Hirai, has an aggressive style that we like and agree with.He has announced that he is reviewing a restructuring of the company and taking a fresh perspective from the top down.Mr. Hirai’s belief is that this was once a great company and a source of innovation that can be saved, and, he is using western capitalist influences in an effort to boost shareholder returns. After years of poor price performance, we believe that the stock is cheap and undervalued to a level that is interesting to us.Sony is trading at a 35% discount to our estimated NAV based on a 6x EBITDA (earnings before interest, taxes, depreciation and amortization) multiple (vs. a 9x peer average) for the entertainment assets.The company also has a strong balance sheet with 18% of its current market cap in net cash and has JPY 1.2 trillion of deferred tax assets.While our time horizon for this investment is between 2 to 4 years, a large U.S. based activist has been trying to push the company to spin-off its entertainment unit.The company said they would review his proposal and hired Citigroup and Morgan Stanley to assist in its review of strategic alternatives for its entertainment business.The company recently announced that it would not proceed with a spinoff of its entertainment assets at this time. 4 Universal Entertainment Group Universal Entertainment Group is the developer and manufacturer of pachinko gaming machines for Japanese gaming parlors.The company also holds a casino license in the Philippines.Founder, Kazuo Okada, is a self-made billionaire who helped U.S. casino magnate, Steve Wynn, launch Wynn Resorts Ltd in 2000, and later expand to Macau. Last year, shares of Mr. Okada’s Universal fell after he was removed from the board at Wynn Resorts Ltd and Universal’s 20% stake in Wynn Resorts was forcibly redeemed against a $1.9 billion promissory note.Questions were also raised about improper payments made to officials in the Philippines.While initial findings showed that no payments were made, we expect ongoing accusations and litigation for some time, and so we believe the value of his company has not recovered. In buying Universal, we believe we are getting the highly cash generative core business at a substantial value, as the net cash on the balance sheet and promissory note from its Wynn stake combined account for more than the current market cap.In addition, Mr. Okada is a strong manager with a solid track record and there is an opportunity to realize significant value if Mr. Okada is successful in restructuring the company’s holdings. A Review of Our Investment Approach and Process Our investment approach and process have remained steadfast since we began investment operations in 2010 and are ground in the following principles: •● Take advantage of the opportunities that often come in times of crisis and panic.We believe that buying out of favor investments is a way to potentially deliver outsized investment returns over a long-term time horizon. •● When buying special situations, it is vital to focus on the intrinsic value of what a company is really worth, and buy only when there is sufficient margin of safety between our own estimates and how the market presently values the business.By demanding this discount from every investment, we attempt to have a very real cushion aimed at providing protection from the unforeseen and any stock price tailspins that may come from such events. •● Demand catalysts for value creation.In our view it is not good enough to buy a cheap asset at a discounted price.There must be one or more identifiable catalysts that will lead to an unlocking of shareholder value, typically via operational or financial restructuring. •● Choose to buy only the best ideas from those that are intriguing, and when selected, make them large enough positions so that they do make an impact to portfolio performance when value is realized by the market.We do not believe that a concentrated portfolio increases risk; rather, it demonstrates conviction, as well as our belief that great investment opportunities are exceedingly rare, even more so in today’s information age.As such, we allocate our precious resources to our best ideas. 5 So in short, we seek stocks that have built in a margin of safety, specific value accretive events on the horizon, and those that are not dependent on a region or country returning to more typical growth rates. Portfolio Highlights As of June 30, 2013, the Fund was 91.9% invested in equities, 7.6% invested in cash, with the remainder in options, warrants and hedges.Approximately 65.9% of the total portfolio was invested in micro-, small- and mid-cap companies, as we continue to find interesting special situation investments in smaller capitalization companies. Throughout the first six months of the year, we increased the Fund’s concentration in European special situation investments to 50.5% of Fund net assets, while our U.S./Canada and Asian concentrations were 30.6% and 10.6%, respectively. Catalysts were at work across many of our portfolio holdings over the first six months of 2013.For example, Genworth Financial Inc., the Fund’s best performing investment over the period, took a major step in January to reassure investors that its mortgage insurance business would not be the albatross that brings the company down.The new CEO, Tom McInerney, devised a structure that would carve out the company’s U.S. and European mortgage insurers in a separate entity that is non-recourse to the parent.Even with its significant rise in the first six months, we believe that Genworth continues to be one of our most undervalued holdings, trading at a 55% discount to our estimate of its intrinsic value as of June 30th. In addition, three of portfolio holdings received takeover bids in the second quarter.After Lonrho Plc announced a Q4 2012 earnings miss in the first quarter that sent its stock tumbling, it received a takeover bid in the second quarter at a 90% premium over the prior day’s closing price.Two other of the Fund’s portfolio positions – Sevan Drilling AS and Guoco Group Ltd. – received bids in the second quarter (in the case of Guoco, a revised bid).I expect M& A activity to steadily increase, especially in markets like Europe where individuals and companies can buy growth at attractive valuations, and, we are optimistic that our portfolio should benefit from this trend. Below is a review of our top 5 holdings as of June 30, 2013. Sky Deutschland AG.Sky Deutschland AG is one of the largest Pay TV businesses in Germany with approximately 3.4 million subscribers.The company is controlled by Rupert Murdoch’s 21st Century Fox (formerly known as News Corp.), which owns 54.5% of the company’s shares.A restructuring of management and operations has been underway for the past several years as the company made a number of management and other changes predating the arrival of News Corp.The company finally returned to profitability late last year and has reported strong subscriber and earnings growth this year, which has translated into Sky Deutschland being one of the largest contributors to Fund performance in the first six months.We believe that 21st Century Fox will eventually launch a takeover bid for the remaining stock it does not own, but also believe that absent such an event there still is substantial upside potential in the stock. 6 American International Group.AIG is a leading global multi-line insurance company with, in our view, a well-managed, growing global franchise.It operates two primary businesses today – AIG Property Casualty and AIG Life and Retirement.In addition, AIG has significant other assets and stakes in other businesses, including ILFC, a leading global aircraft lessor, and Maiden Lane III, a collection of mortgage-linked CDOs, which they have been selling off over the past year.All of these other assets are for sale and we believe they could generate between $15 – $18 billion in proceeds.This value is approximately one-third of the current market cap of the whole of AIG today.As of 6/30/13, AIG traded at a large discount to its tangible book value of $67.00/share.We believe that we will see book value grow and that AIG will trade closer to or even above book value over time, putting it more in line with its peers. P&C insurance prices are generally rising in the U.S., which bodes well for the underlying business.AIG also was one of the biggest contributors to the Fund’s performance in the first six months of 2013. Bolloré SA.Bolloré was another strong performer in the first six months of the year.We have owned this position from the early days of the Fund’s existence and its stock price and intrinsic value has continued to grow over that time.We believe the company continues to trade at a meaningful discount to intrinsic value of over €450 based on our sum-of-theparts analysis.As of June 30, 2013, Bolloré was a €8.7 billion market cap French conglomerate, which was founded in 1822 and holds a vast array of assets.These include freight forwarding, railway transportation, international logistics services, leasing ports in Africa, operating container terminals, forwarding goods by rail and roads, manufacturing polypropylene plastic films for capacitors and shrink-wrap films, and making batteries for electric cars. It also owns a large equity portfolio including 36.9% of Havas, the French advertising company, and a 5% stake in Vivendi (another one of our holdings discussed below).The company is run by Vincent Bolloré, who we believe is a tremendous “value creator,” and is continuously streamlining existing operations and seeking new undervalued situations. Vivendi SA.Vivendi is a French conglomerate that operates businesses in telecom, video games, music, and television.In our view, over the past decade the company became the classic “value trap” as it was poorly managed and bought too many unrelated businesses, many of which they were forced to divestat disadvantageous prices.Our interest in the company changed last year when Vincent Bollore, the CEO of Bollore SA secured a 5% stake in Vivendi and became a member of its Supervisory Board.As of June 30th, Vivendi had a vast array of large, valuable businesses, including SFR, France’s largest telecom operator, and a 61.5% stake in Activision Blizzard, a publicly traded video game company.In July, the company announced the sale of its stake in Activision for $8.2 billion.Vivendi also controls two other telecom businesses, Universal Music Group, and Canal+, which is France’s largest pay television system.We believe that shareholders will continue to see significant asset sales, reduction of debt and a massive operational restructuring that Vincent Bolloré will help expedite and that should create significant shareholder value. 7 Sevan Drilling AS.Sevan Drilling is a Norwegian deep water drilling company whose rigs are currently deployed in Brazil.Sevan’s rigs have traded at a meaningful discount to peers and their own replacement cost mainly because of its financing structure, which was recently remedied.In November 2011, Seadrill AS – a much larger Norwegian rig operator controlled by John Fredricksen – acquired a 28% stake in Sevan.At the end of June 2013, Seadrill launched a bid for the shares it did not own of 3.95NOK but only after it helped the company refinance its debt obligations to much more favorable terms.We believe that with the new financing deal in place and as their third and fourth rigs win contracts, we will see the stock will likely trade closer to valuations of its peers. Closing Thoughts I am happy to report a strong first half of 2013 to shareholders.As I mentioned above, our confidence in our portfolio holdings remains high and we continue to be excited about the undervalued opportunities we are finding in Europe and other regions.Many of our European portfolio companies have taken advantage of the crisis over the past few years to implement cost-cutting measures that should allow them to enjoy strong bottom line growth with even modest increases to revenues.We are already beginning to see this happening.And, in various parts of Asia we are seeing catalysts for change starting to take hold.Finally, we believe that growing M&A activity will also be a major driver for value creation, as companies in low-growth environments will look to buy growth.We are optimistic that these events should directly benefit the Fund and its shareholders. We once again thank you for your continued confidence and support. Sincerely, David E. Marcus Portfolio Manager 8 Management’s Discussion of Fund Performance The Evermore Global Value Fund enjoyed its best six months of investment performance since inception of the Fund, as catalysts for value creation took hold across many of our portfolio holdings.The Fund increased its exposure to European special situations investments during the period to slightly over 50% of net assets.The first quarter of 2013 was reminiscent of the first quarters of the past three years with headlines of crisis events in Europe, including the Cyprus debacle, and political drama and higher unemployment in Spain and Italy.However, for the first time in three years, the markets did not overreact to these headlines.The second quarter brought calm to the European markets as signs of economic recovery, albeit gradual, could be seen across the continent.The Fund also had a number of portfolio holdings in Asia and Europe that received takeover bids, which pushed their respective stock prices higher.While the Fund held 19 securities during the six month period that detracted from the Fund’s investment performance, it held 39 securities that contributed to Fund performance of which several represented significant contributions. For the six months ended June 30, 2013, Class I shares of the Evermore Global Value Fund were up 10.12%.The MSCI All-Country World Index was up 6.05% over the same period.The biggest detractors to performance in the first six months of 2013 were our holdings in Universal Entertainment Corp. (Japan), ATP Oil & Gas bonds (U.S.), Vivendi SA (France), Frontline bonds (Norway), and Retail Holdings NV (Hong Kong).The biggest contributors to performance for the first six months of the year were:Genworth Financial Inc. (U.S.), Sky Deutschland AG (Germany), American International Group Inc. (U.S.), Ei Towers S.p.A. (Italy), and Pulse Seismic Inc. (Canada). As of June 30, 2013, our largest ten positions were Sky Deutschland AG (6.0%), American International Group Inc. (5.6%), Bollore SA (5.0%), Vivendi SA (4.5%), Sevan Drilling AS (4.5%), Genworth Financial Inc. (4.2%), Ei Towers S.p.A. (3.8%), Sistema JSFC (3.7%), Pulse Seismic Inc. (3.4%), and Gramercy Property Trust Inc. (3.4%).These top 10 positions represented approximately 44.2% of the Fund’s net assets as of June 30, 2013.The Fund’s cash position stood at 7.6%. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Past performance does not guarantee future results.Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. Mutual fund investing involves risk. Principal loss is possible.The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. Investing in smaller companies involves additional risks such as limited liquidity and greater volatility. The Fund may make short sales of securities, which involves the risk that losses may exceed the original amount invested. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually grater for longer-term debt securities. Investment in lower-rated, non-rated and distressed securities presents a greater risk of loss to principal and interest than higher-rated securities. Additional special risks relevant to our Fund involves derivatives and hedging. Please refer to the prospectus for further details. 9 Please refer to the Schedule of Investment for complete holdings information.Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. The MSCI All-Country World Index is an unmanaged index comprised of 48 country indices, including 23 developed and 25 emerging market country indices, and is calculated with dividends reinvested after deduction of holding tax. The index is a trademark of Morgan Stanley Capital International and is not available for direct investment. EV/EBITDA (Enterprise Value/EBITDA) is a valuation multiple used in finance and investment to measure the value of a company. This important multiple is often used in conjunction with, or as an alternative to, the P/E ratio (Price/Earnings ratio) to determine the fair market value of a company. Must be preceded or accompanied by a prospectus. The Evermore Global Value Fund is distributed by Quasar Distributors, LLC. 10 Evermore Global Value Fund SECTOR ALLOCATION^ as a Percentage of Net Assets at June 30, 2013 (Unaudited) ^ Includes long common stocks and options. * Cash equivalents and other assets less liabilities. 11 Evermore Global Value Fund EXPENSE EXAMPLE for the Six Months Ended June 30, 2013 (Unaudited) As a shareholder of the Evermore Global Value Fund (the “Fund”), you incur two types of costs: (1) transaction costs, including sales charges or loads; and (2) ongoing costs, including investment advisory fees, distribution fees, and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/13 – 06/30/13). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.You will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a redemption fee equal to 2% of the net amount of the redemption if you redeem shares less than 30 calendar days after you purchase them. An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account value and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples 12 Evermore Global Value Fund EXPENSE EXAMPLE for the Six Months Ended June 30, 2013 (Unaudited), Continued that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 1/1/13 6/30/13 1/1/13 – 6/30/13* Class A Actual^ Class A Hypothetical (5% annual return before expenses)+ Class I Actual^ Class I Hypothetical (5% annual return before expenses)+ ^ Excluding interest expense and dividend expense on securities sold short, your actual cost of investments in the Fund would be $8.38 for Class A shares and $7.09 for Class I shares. + Excluding interest expense and dividend expense on securities sold short, your hypothetical cost of investment in a fund would be $8.05 for Class A shares and $6.80 for Class I shares. * Expenses are equal to the Fund’s expense ratios for the most recent six-month period, including interest expense and dividend expense on securities sold short, of 1.61% for Class A shares and 1.36% for Class I shares multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year period).If interest expense was excluded, the annualized ratio would have been 1.60% for Class A shares and 1.35% for Class I shares. Expense ratios reflect fee waivers currently in effect. 13 Evermore Global Value Fund SCHEDULE OF INVESTMENTS at June 30, 2013 (Unaudited) Shares Value COMMON STOCKS – 79.3% Communications Equipment – 5.7% Comverse, Inc. (United States)* $ Ei Towers SpA (Italy)*1 Diversified Financial Services – 5.9% ING Groep NV (Netherlands)* ING U.S., Inc. (United States)* K1 Ventures Ltd. (Singapore) Energy Equipment & Services – 7.9% Pulse Seismic, Inc. (Canada)* Sevan Drilling AS (Norway)* Hotels, Restaurants & Leisure – 5.1% Genting Hong Kong Ltd. (Singapore)* OPAP SA (Greece) Household Durables – 5.4% Retail Holdings NV (Hong Kong) SONY Corp. (Japan) Industrial Conglomerates – 13.9% Ackermans & van Haaran NV (Belgium) Bollore SA (France) EXOR SpA (Italy) Sistema JSFC – GDR (Russia)* Insurance – 10.8% American International Group, Inc. (United States)* Genworth Financial, Inc. (United States)*1 Old Mutual PLC (United Kingdom) Leisure Equipment & Products – 2.0% Universal Entertainment Corp. (Japan) Logistics – 2.4% ModusLink Global Solutions, Inc. (United States)* Media – 14.6% Constantin Medien AG (Germany)* Highlight Communications AG (Switzerland) Promotora de Informaciones SA (Spain)* Promotora de Informaciones SA – Class B – ADR (Spain)* Sky Deutschland AG (Germany)* Vivendi SA (France) Specialty Chemicals – 5.6% Alent PLC (United Kingdom) Vesuvius PLC (United Kingdom) TOTAL COMMON STOCKS (Cost $64,332,203) The accompanying notes are an integral part of these financial statements. 14 Evermore Global Value Fund SCHEDULE OF INVESTMENTS at June 30, 2013 (Unaudited), Continued Shares Value PARTNERSHIPS & TRUSTS – 8.7% Real Estate Investment Trusts – 8.7% General Growth Properties, Inc. (United States) $ Gramercy Property Trust, Inc. (United States)* iStar Financial, (United States)*1 TOTAL PARTNERSHIPS & TRUSTS (Cost $5,591,213) RIGHT – 1.2% Pharmaceuticals – 1.2% Sanofi CVR, Expiration: December, 2020 (France)* TOTAL RIGHT (Cost $1,027,642) WARRANTS – 2.7% Consumer Finance – 0.8% Capital One Financial Corp., Expiration November, 2018, Exercise Price: 42.13 (United States)* Diversified Financial Services – 1.8% Bank of America Corp., Expiration: January, 2019, Exercise Price: $13.30 (United States)* JPMorgan Chase & Co., Expiration: October, 2018, Exercise Price: $42.42 (United States)* Media – 0.1% Promotora de Informaciones SA – Class A, Expiration: June, 2014, Exercise Price: $2.00 (Spain)* TOTAL WARRANTS (Cost $5,926,575) Contracts (100 shares per contract) CALL OPTIONS PURCHASED – 0.4% Hedge – 0.1% iShares Barclays 20+ Year Treasury Bond Fund, Expiration: December, 2013, Strike Price: $124.00, (United States)* SPDR Gold Trust, Expiration: December, 2013, Strike Price: $155.00 (United States)* Insurance – 0.3% Genworth Financial, Inc., Expiration: January, 2014, Strike Price: $5.00 (United States)* The accompanying notes are an integral part of these financial statements. 15 Evermore Global Value Fund SCHEDULE OF INVESTMENTS at June 30, 2013 (Unaudited), Continued Contracts (100 shares per contract) Value Insurance – 0.3%, Continued Genworth Financial, Inc., Expiration: January, 2014, Strike Price: $7.00 (United States)* $ TOTAL CALL OPTIONS PURCHASED (Cost $270,300) PUT OPTION PURCHASED – 0.1% Real Estate Investment Trust – 0.1% American Capital Agency Corp., Expiration: December, 2013, Strike Price: $19.00 (United States)* TOTAL PUT OPTION PURCHASED (Cost $99,708) Shares SHORT-TERM INVESTMENT – 5.4% Money Market Fund – 5.4% Invesco Liquid Assets Portfolio- Institutional Class, 0.090%2 TOTAL SHORT-TERM INVESTMENT (Cost $4,751,055) TOTAL INVESTMENTS IN SECURITIES – 97.8% (Cost $81,998,696) Other Assets in Excess of Liabilities – 2.2% TOTAL NET ASSETS – 100.0% $ * Non-income producing security. ADR American Depositary Receipt GDR Global Depositary Receipt CVR Contingent Value Right 1 All or a portion of this security was segregated as collateral for forward currency contracts and the security sold short. 2 Seven-day yield as of June 30, 2013. The accompanying notes are an integral part of these financial statements. 16 Evermore Global Value Fund SCHEDULE OF SECURITIES SOLD SHORT at June 30, 2013 (Unaudited) Shares Value SECURITY SOLD SHORT – 1.4% Hotels, Restaurants & Leisure – 1.4% Norwegian Cruise Line Holdings Ltd. (United States)* $ TOTAL SECURITY SOLD SHORT (Proceeds $1,222,549) $ * Non-income producing security. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. Net of Percent of Short Country Net Assets Sales United States# % 29.8% France % — Germany % — United Kingdom % — Italy % — Norway % — Japan % — Russia % — Canada % — Singapore % — Greece % — Hong Kong % — Spain % — Belgium % — Netherlands % — Switzerland % — Cash & Equivalents^ % — Total % ^ Includes money market fund and other assets in excess of liabilities. # Includes security sold short. The accompanying notes are an integral part of these financial statements. 17 Evermore Global Value Fund STATEMENT OF ASSETS AND LIABILITIES at June 30, 2013 (Unaudited) ASSETS Investments in securities, at value^ (Note 2) $ Unrealized gain on forward currency contracts Receivables: Investment securities sold Fund shares sold Dividends and interest, net Foreign currency receivable 71 Due from broker, net Prepaid expenses Total assets LIABILITIES Unrealized loss on forward currency contracts Due to custodian Security sold short, at value (proceeds of $1,222,549) Payables: Fund shares redeemed Investment advisory fees, net Administration fees Custody fees Distribution fees Fund accounting fees Transfer agent fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments, foreign currency transactions & forward currency contracts ) Net unrealized appreciation on investments Net unrealized depreciation on securities sold short ) Net unrealized appreciation on foreign currency transactions & forward currency contracts Net assets $ ^Cost of investments $ The accompanying notes are an integral part of these financial statements. 18 Evermore Global Value Fund STATEMENT OF ASSETS AND LIABILITIES at June 30, 2013 (Unaudited), Continued Class A: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value)** Net asset value, and redemption price per share $ Maximum offering price per share* (net asset value per share/front-end sales charge) ($9.44/95.00%) $ Class I: Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering price, and redemption price per share $ * Class A share investments of $1 million or more, which are purchased at Net Asset Value, are subject to a 0.75% contingent deferred sales charge (“CDSC”) if redeemed within 12 months. ** Effective April 2, 2013 the Evermore Global Value Fund converted the Class C shares into the Class A shares. Class C shares no longer exist. The accompanying notes are an integral part of these financial statements. 19 (This Page Intentionally Left Blank.) 20 Evermore Global Value Fund STATEMENT OF OPERATIONS for the Six Months Ended June 30, 2013 (Unaudited) INVESTMENT INCOME Income Dividends (net of $159,769 foreign withholding tax) $ Interest Total investment income EXPENSES (Note 3) Investment advisory fees Transfer agent fees Legal fees Audit fees Administration fees Registration fees Chief Compliance Officer fees Custody fees Fund accounting fees Distribution fees – Class A Trustee fees Insurance expense Miscellaneous expenses Reports to shareholders Total expenses Less fees waived ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, OPTIONS, FOREIGN CURRENCY TRANSACTIONS & SECURITIES SOLD SHORT Net realized loss on investments and options ) Net realized gain on foreign currency transactions and forward currency contracts Change in net unrealized appreciation on investments Change in unrealized appreciation on foreign currency translations and forward currency contracts Change in net unrealized depreciation on securities sold short ) Net realized and unrealized gain on investments, options, foreign currency transactions and securities sold short Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 21 Evermore Global Value Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year Ended June 30, December 31, 2013# INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized loss on investments and options ) ) Net realized gain (loss) on currency transactions and forward currency contracts ) Net realized loss on securities sold short — ) Net realized gain on written options — Change in unrealized appreciation on investments Change in unrealized appreciation (depreciation) on foreign currency translations and forward currency contracts ) Change in unrealized appreciation (depreciation) on securities sold short ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income: Class A — ) Class C — ) Class I — ) Total distributions from net investment income — ) From return of capital: Class A — ) Class C — ) Class I — ) Total distributions from return of capital — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS (Note 3) Net increase in net assets derived from net change in outstanding shares – Class A (a) Net decrease in net assets derived from net change in outstanding shares – Class C (a) ) ) Net increase (decrease) in net assets derived from net change in outstanding shares – Class I (a) ) Total increase (decrease) in net assets from capital share transactions ) Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income (loss) $ $ ) The accompanying notes are an integral part of these financial statements. 22 Evermore Global Value Fund STATEMENT OF CHANGES IN NET ASSETS, Continued (a) Summary of capital share transactions is as follows: Six Months Ended Year Ended June 30, 2013# December 31, 2012 Class A Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (b) Transfer in from Class C* — — Net increase $ $ (b) Net of redemption fees of $1 and $17, respectively. Six Months Ended Year Ended June 30, 2013# December 31, 2012 Class C Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed ) Transfer out to Class A* ) ) — — Net decrease ) $ ) ) $ ) Six Months Ended Year Ended June 30, 2013# December 31, 2012 Class I Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares issued in transfer-in-kind — — Shares redeemed (c) Net increase (decrease) ) $ ) $ (c) Net of redemption fees of $24 and $110, respectively. * Effective April 2, 2013 the Evermore Global Value Fund converted the Class C shares into the Class A shares. Class C shares no longer exist. # Unaudited. The accompanying notes are an integral part of these financial statements. 23 Evermore Global Value Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period/year CLASS A Six Months Ended June 30, Year Ended December 31, 2013# * Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS Net investment income** Net realized and unrealized gain (loss) on investments ) Total from investment operations ) LESS DISTRIBUTIONS From net investment income — ) ) — From return of capital — ) — — Total distributions — ) ) — Paid-in capital from redemption fees (Note 2) 1 1 1 1 Net asset value, end of period/year $ Total return without sales load. %^ % )% % Total return with sales load. %^ % )% )% SUPPLEMENTAL DATA Net assets, end of period/year (thousands) $ Portfolio turnover rate 40 %^ 45
